Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into on
December 12, 2019, by and between B. Riley Principal Merger Corp., a Delaware
corporation (“BRPM”), and the undersigned subscriber (the “Subscriber”).

 

WHEREAS, concurrently with the execution of this Subscription Agreement, BRPM is
entering into an agreement (the “Business Combination Agreement”) for a business
combination (the “Business Combination”) with Alta Equipment Holdings, Inc., a
Michigan corporation (the “Target”); and

 

WHEREAS, in connection with the Business Combination, the Subscriber desires to
subscribe for and purchase from BRPM, immediately prior to the consummation of
the Business Combination, that number of shares of BRPM’s Class A common stock,
par value $0.0001 per share (“Common Stock”), set forth on the signature page
hereto (the “Subscribed Shares”), for a purchase price of $10.00 per share (the
“Per Share Price” and the aggregate of such Per Share Price for all Subscribed
Shares being referred to herein as the “Purchase Price”), in a private placement
(the “Private Placement”), and BRPM desires to issue and sell to the Subscriber
the Subscribed Shares in consideration of the payment of the Purchase Price by
or on behalf of Subscriber to the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1. Subscription.

 

(a) Subject to the terms and conditions hereof, at the Closing (as defined
below), the Subscriber hereby agrees to subscribe for and purchase, and BRPM
hereby agrees to issue and sell to the Subscriber, upon the payment of the
Purchase Price, the Subscribed Shares (such subscription and issuance, the
“Subscription”).

 

(b) BRPM shall issue an additional number of shares of Common Stock to the
Subscriber equal to the product of the number of Subscribed Shares purchased by
the Subscriber multiplied by 5/95 (the “Incentive Shares”). No fractional
Incentive Shares will be issued, and the Company will round down the number of
Incentive Shares to be issued to the Subscriber down to the nearest whole
number.

 

(c) For each 100,000 Subscribed Shares purchased by the Subscriber, the
Subscriber shall also receive from BRPM 37,500 warrants to purchase shares of
Common Stock (the “Incentive Warrants”). Each whole Incentive Warrant shall be
exercisable for one share of Common Stock at a price of $11.50 per share and
shall have identical terms to the warrants included as part of the Company’s
units issued in BRPM’s initial public offering (the “IPO”). No fractional
Incentive Warrants will be issued, and the Company will round the number of
Incentive Warrants to be issued to the Subscriber down to the nearest whole
number.

 



 

 

 

2. Closing.

 

(a) The consummation of the Subscription contemplated hereby (the “Closing”)
shall occur on the Closing Date immediately prior to the consummation of the
Business Combination.

 

(b) At least five (5) Business Days before the anticipated Closing Date, BRPM
shall deliver written notice to the Subscriber (the “Closing Notice”) specifying
(i) the anticipated Closing Date and (ii) the wire instructions for delivery of
the Purchase Price to BRPM. No later than two (2) Business Days after receiving
the Closing Notice, the Subscriber shall deliver to BRPM such information as is
reasonably requested in the Closing Notice in order for BRPM to issue the
Subscribed Shares, Incentive Shares and Incentive Warrants to the Subscriber.
The Subscriber shall deliver to BRPM, on or prior to 8:00 a.m. (Eastern time)
(or as soon as practicable after BRPM or its transfer agent (the “Transfer
Agent”) delivers evidence of the issuance to the Subscriber of the Subscribed
Shares, Incentive Shares and Incentive Warrants on and as of the Closing Date)
on the Closing Date the Purchase Price in cash via wire transfer to the account
specified in the Closing Notice against (and concurrently with) delivery by BRPM
to the Subscriber of (i) the Subscribed Shares, Incentive Shares and Incentive
Warrants in book entry form, free and clear of any liens or other restrictions
(other than those arising under this Subscription Agreement or state or federal
securities laws), in the name of the Subscriber (or its nominee in accordance
with its delivery instructions) or to a custodian designated by the Subscriber,
as applicable, and (ii) written notice from BRPM or the Transfer Agent
evidencing the issuance to the Subscriber of the Subscribed Shares, Incentive
Shares and Incentive Warrants on and as of the Closing Date. In the event that
the consummation of the Business Combination does not occur within two (2)
Business Days after the anticipated Closing Date specified in the Closing
Notice, BRPM shall promptly (but in no event later than two (2) Business Days
after the anticipated Closing Date specified in the Closing Notice) return the
funds so delivered by the Subscriber to BRPM by wire transfer in immediately
available funds to the account specified by the Subscriber, and any book entries
showing the Subscriber as the owner of the Subscribed Shares, Incentive Shares
and Incentive Warrants shall be deemed cancelled. For the purposes of this
Subscription Agreement, “Business Day” means any day other than a Saturday,
Sunday or a day on which the Federal Reserve Bank of New York is closed.

 

3. Closing Conditions.

 

(a) The Closing shall be subject to the satisfaction or valid waiver by each
party of the conditions that, on the Closing Date:

 

(i) no suspension of the qualification of the Subscribed Shares, Incentive
Shares or Incentive Warrants for offering or sale or trading in any
jurisdiction, or initiation or threatening of any proceedings for any of such
purposes, shall have occurred;

 

(ii) no applicable governmental authority shall have enacted, issued,
promulgated, enforced or entered any judgment, order, law, rule or regulation
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making the consummation of the transactions contemplated hereby
illegal or otherwise restraining or prohibiting the consummation of the
transactions contemplated hereby, and no governmental authority shall have
instituted or threatened in writing a proceeding seeking to impose any such
restraint or prohibition; and

 



2

 

 

(iii) all conditions precedent to the closing of the Business Combination,
including the approval of BRPM’s stockholders, shall have been satisfied or
waived (other than those conditions which, by their nature, are to be satisfied
at the closing of the Business Combination, including without limitation as a
result of the Private Placement).

 

(b) The obligation of BRPM to consummate the transactions contemplated hereby at
the Closing shall be subject to the satisfaction or valid waiver by BRPM of the
additional conditions that, on the Closing Date, with respect to the Subscriber:

 

(i) all representations and warranties of the Subscriber contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Subscriber Material Adverse Effect (as defined below), which representations and
warranties shall be true in all respects) at and as of the Closing Date (except
for such representations and warranties that are made as of a specific date,
which shall be true and correct in all material respects (other than
representations and warranties that are qualified as to materiality or
Subscriber Material Adverse Effect, which representations and warranties shall
be true in all respects) as of such specified date); and

 

(ii) the Subscriber shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing.

 

(c) The obligation of the Subscriber to consummate the transactions contemplated
hereby at the Closing shall be subject to the satisfaction or valid waiver by
the Subscriber of the additional conditions that, on the Closing Date:

 

(i) all representations and warranties of BRPM contained in this Subscription
Agreement shall be true and correct in all material respects (other than the
representations and warranties that are qualified as to materiality or BRPM
Material Adverse Effect (as defined below), which representations and warranties
shall be true in all respects) at and as of the Closing Date (except for such
representations and warranties that are made as of a specific date, which shall
be true and correct in all material respects (other than the representations and
that are qualified as to materiality or BRPM Material Adverse Effect, which
representations and warranties shall be true in all respects) as of such
specified date); and

 

(ii) BRPM shall have performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by this Subscription
Agreement to be performed, satisfied or complied with by it at or prior to the
Closing.

 

(d) Prior to or at the Closing, the Subscriber shall deliver to BRPM a duly
completed and executed Internal Revenue Service Form W-9 or appropriate Form
W-8.

 

4. Further Assurances. At the Closing, the parties hereto shall execute and
deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary in order to consummate
the subscription as contemplated by this Subscription Agreement.

 



3

 

 

5. BRPM Representations and Warranties. BRPM represents and warrants to the
Subscriber that:

 

(a) BRPM is duly incorporated, validly existing and in good standing as a
corporation under the laws of the State of Delaware, with corporate power and
authority to own, lease and operate its properties and conduct its business as
presently conducted and to enter into, deliver and perform its obligations under
this Subscription Agreement.

 

(b) The Subscribed Shares, Incentive Shares and Incentive Warrants have been
duly authorized and, when issued and delivered to the Subscriber against full
payment therefor in accordance with the terms of this Subscription Agreement,
will be validly issued, fully paid and non-assessable and will not have been
issued in violation of any preemptive rights created under BRPM’s certificate of
incorporation (as amended) or under the laws of the State of Delaware.

 

(c) This Subscription Agreement has been duly executed and delivered by BRPM
and, assuming the due authorization, execution and delivery of the same by the
Subscriber, is the valid and legally binding obligation of BRPM, enforceable
against BRPM in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors generally and by the availability of equitable remedies.

 

(d) The execution and delivery of this Subscription Agreement, the issuance and
sale of the Subscribed Shares, Incentive Shares and Incentive Warrants and the
compliance by BRPM with all of the provisions of this Subscription Agreement and
the consummation of the transactions contemplated herein will not conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the property or assets of BRPM pursuant to the
terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which BRPM is a party or by which
BRPM is bound or to which any of the property or assets of BRPM is subject,
which would have a material adverse effect on the business, financial condition,
stockholders’ equity or results of operations of BRPM, taken as a whole, or the
ability of BRPM to consummate the transactions contemplated hereby, including
the issuance and sale of the Subscribed Shares, Incentive Shares and Incentive
Warrants (a “BRPM Material Adverse Effect”); (ii) the organizational documents
of BRPM; or (iii) any statute or any judgment, order, rule or regulation of any
court or governmental agency or body, domestic or foreign, having jurisdiction
over BRPM or any of its properties that would have a BRPM Material Adverse
Effect.

 

(e) Assuming the accuracy of the representations and warranties of the
Subscriber, BRPM is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization (including the New York Stock Exchange (the “NYSE”) or The Nasdaq
Stock Market (“Nasdaq”)) or other person in connection with the execution,
delivery and performance by BRPM of this Subscription Agreement (including,
without limitation, the issuance of the Subscribed Shares, Incentive Shares and
Incentive Warrants), other than (i) the filing with the U.S. Securities and
Exchange Commission (the “SEC”) of the Registration Statement (as defined
below), (ii) filings required by applicable state securities laws, (iii) if
applicable, the filing of a Notice of Exempt Offering of Securities on Form D
with the SEC under Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), (iv) a filing with the SEC of a Current Report
on Form 8-K disclosing the material terms of the transactions contemplated
hereby, (v) filings or approvals required by the NYSE or Nasdaq, (vi) those
required to consummate the Business Combination as provided by the Business
Combination Agreement, (vii) the filing of notification under the Hart Scott
Rodino Antitrust Improvements Act of 1976, if applicable, and (viii) those the
failure of which to obtain would not be reasonably likely to have, individually
or in the aggregate, a BRPM Material Adverse Effect.

 



4

 

 

(f) The authorized and issued capital stock of BRPM are as set forth in BRPM’s
annual report on Form 10-K for the year ended December 31, 2018 (the “2018
10-K”). All issued and outstanding shares of Common Stock have been duly
authorized and validly issued, are fully paid and are non-assessable and are not
subject to preemptive rights. Except as set forth in the 2018 10-K, other
subscription agreements for the Private Placement and the Business Combination
Agreement, there are no outstanding options, warrants or other rights to
subscribe for, purchase or acquire from BRPM any shares of Common Stock or other
equity interests in BRPM (collectively, “Equity Interests”) or securities
convertible into or exchangeable or exercisable for Equity Interests.

 

(g) BRPM has made available to the Subscriber (including via the SEC’s EDGAR
system) a copy of each form, report, statement, schedule, prospectus, proxy,
registration statement and other document filed by BRPM with the SEC since the
IPO. None of BRPM’s filings with the SEC under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), contained, when filed or, if amended, as
of the date of such amendment with respect to those disclosures that are
amended, any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

(h) The issued and outstanding shares of BRPM’s Common Stock (which prior to the
closing of the Business Combination is named Class A common stock and upon such
closing will be renamed common stock) are registered pursuant to Section 12(b)
of the Exchange Act and are currently listed for trading on the NYSE under the
symbol “BRPM.” Other than as has been disclosed by BRPM in its filings with the
SEC, there is no suit, action, proceeding or investigation pending or, to the
knowledge of BRPM, threatened against BRPM by the NYSE or the SEC with respect
to any intention by such entity to deregister the shares of Common Stock or
prohibit or terminate the listing of the shares of Common Stock on the NYSE.

 

(i) BRPM is not, and immediately after receipt of payment for the Subscribed
Shares, Incentive Shares and Incentive Warrants will not be, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

(j) Except for the specific representations and warranties contained in this
Section 5 and in any certificate or agreement delivered pursuant hereto, none of
BRPM, any person on behalf of BRPM, including without limitation any placement
agent for the sale of the Subscribed Shares, Incentive Shares and Incentive
Warrants (a “Placement Agent”), or any of BRPM’s affiliates (collectively, the
“BRPM Parties”) has made, makes or shall be deemed to make any other express or
implied representation or warranty with respect to BRPM, this offering or the
Business Combination, and the BRPM Parties disclaim any such representation or
warranty. Except for the specific representations and warranties expressly made
by the Subscriber in Section 6 and in any certificate or agreement delivered
pursuant hereto, BRPM specifically disclaims that it, or anyone on its behalf,
is relying upon any other representations or warranties that may have been made
by any Subscriber Party (as defined below).

 



5

 

 

6. Subscriber Representations and Warranties. The Subscriber represents and
warrants to BRPM that:

 

(a) The Subscriber (i) is duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation and (ii) has the requisite
power and authority to enter into and perform its obligations under this
Subscription Agreement.

 

(b) This Subscription Agreement has been duly executed and delivered by the
Subscriber, and assuming the due authorization, execution and delivery of the
same by BRPM, this Subscription Agreement shall constitute the valid and legally
binding obligation of the Subscriber, enforceable against the Subscriber in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors generally and by the availability of equitable remedies.

 

(c) The execution and delivery of this Subscription Agreement, the purchase of
the Subscribed Shares, Incentive Shares and Incentive Warrants and the
compliance by the Subscriber with all of the provisions of this Subscription
Agreement and the consummation of the transactions contemplated herein will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of the Subscriber pursuant to the terms of, (i) any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
the Subscriber is a party or by which the Subscriber is bound or to which any of
the property or assets of the Subscriber is subject; (ii) the organizational
documents of the Subscriber; or (iii) any statute or any judgment, order, rule
or regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over the Subscriber or any of its properties that, in the
case of clauses (i) and (iii), would reasonably be expected to have a material
adverse effect on the Subscriber’s ability to consummate the transactions
contemplated hereby, including the purchase of the Subscribed Shares, Incentive
Shares and Incentive Warrants (a “Subscriber Material Adverse Effect”).

 

(d) The Subscriber (i) is an “accredited investor” (within the meaning of Rule
501(a) under the Securities Act) satisfying the applicable requirements set
forth on Schedule A, (ii) is acquiring the Subscribed Shares, Incentive Shares
and Incentive Warrants only for its own account and not for the account of
others, or if the Subscriber is subscribing for the Subscribed Shares, Incentive
Shares and Incentive Warrants as a fiduciary or agent for one or more investor
accounts, each owner of such account is a qualified institutional buyer and the
Subscriber has full investment discretion with respect to each such account, and
the full power and authority to make the acknowledgements, representations and
agreements herein on behalf of each owner of each such account, and (iii) is not
acquiring the Subscribed Shares, Incentive Shares and Incentive Warrants with a
view to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act (and has provided BRPM with the requested
information on Schedule A following the signature page hereto). The Subscriber
is not an entity formed for the specific purpose of acquiring the Subscribed
Shares, Incentive Shares and Incentive Warrants.

 



6

 

 

(e) The Subscriber understands that the Subscribed Shares, Incentive Shares and
Incentive Warrants are being offered in a transaction not involving any public
offering within the meaning of the Securities Act and that the Subscribed
Shares, Incentive Shares and Incentive Warrants have not been registered under
the Securities Act. The Subscriber understands that the Subscribed Shares,
Incentive Shares and Incentive Warrants may not be resold, transferred, pledged
or otherwise disposed of by the Subscriber absent an effective registration
statement under the Securities Act, except (i) to BRPM or a subsidiary thereof,
or (ii) pursuant to an applicable exemption from the registration requirements
of the Securities Act, and, in each of cases (i) and (ii), in accordance with
any applicable securities laws of the states and other jurisdictions of the
United States, and that any certificates or book-entry position representing the
Subscribed Shares, Incentive Shares and Incentive Warrants shall contain a
legend to such effect. The Subscriber understands that it has been advised to
consult legal counsel prior to making any offer, resale, pledge or transfer of
any of the Subscribed Shares, Incentive Shares and Incentive Warrants.

 

(f) The Subscriber understands and agrees that the Subscriber is purchasing the
Subscribed Shares, Incentive Shares and Incentive Warrants directly from BRPM.
The Subscriber further acknowledges that there have not been, and the Subscriber
is not relying on, any representations, warranties, covenants or agreements made
to the Subscriber by BRPM, any other party to the Business Combination or any
other person or entity, expressly or by implication, other than those
representations, warranties, covenants and agreements of BRPM included in this
Subscription Agreement. The Subscriber acknowledges that certain information
provided by BRPM was based on projections, and such projections were prepared
based on assumptions and estimates that are inherently uncertain and are subject
to a wide variety of significant business, economic and competitive risks and
uncertainties that could cause actual results to differ materially from those
contained in the projections.

 

(g) In making its decision to purchase the Subscribed Shares, Incentive Shares
and Incentive Warrants, the Subscriber has relied solely upon independent
investigation made by the Subscriber. Without limiting the generality of the
foregoing, the Subscriber has not relied on any statements or other information
provided by BRPM (other than as set forth herein) or any Placement Agent
concerning BRPM, the Business Combination or the Subscribed Shares, Incentive
Shares and Incentive Warrants. The Subscriber acknowledges and agrees that the
Subscriber has received such information as the Subscriber deems necessary in
order to make an investment decision with respect to the Subscribed Shares,
Incentive Shares and Incentive Warrants, including with respect to BRPM, the
Business Combination and the Target. The Subscriber represents and agrees that
the Subscriber and the Subscriber’s professional advisor(s), if any, have had
the full opportunity to ask such questions, receive such answers and obtain such
information as the Subscriber and the Subscriber’s professional advisor(s), if
any, have deemed necessary to make an investment decision with respect to the
Subscribed Shares, Incentive Shares and Incentive Warrants.

 



7

 

 

(h) The Subscriber became aware of this offering of the Subscribed Shares,
Incentive Shares and Incentive Warrants solely by means of direct contact
between the Subscriber and BRPM or by means of contact from the Placement
Agents, and the Subscribed Shares, Incentive Shares and Incentive Warrants were
offered to the Subscriber solely by direct contact between the Subscriber and
BRPM or by contact between the Subscriber and the Placement Agents. The
Subscriber did not become aware of this offering of the Subscribed Shares,
Incentive Shares and Incentive Warrants, nor were the Subscribed Shares,
Incentive Shares and Incentive Warrants offered to the Subscriber, by any other
means. The Subscriber acknowledges that BRPM represents and warrants that the
Subscribed Shares, Incentive Shares and Incentive Warrants (i) were not offered
by any form of general solicitation or general advertising and (ii) are not
being offered in a manner involving a public offering under, or in a
distribution in violation of, the Securities Act or any state securities laws.

 

(i) The Subscriber acknowledges that it is aware that there are substantial
risks incident to the purchase and ownership of the Subscribed Shares, Incentive
Shares and Incentive Warrants. The Subscriber has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Subscribed Shares, Incentive Shares and Incentive
Warrants, and the Subscriber has had an opportunity to seek, and has sought,
such accounting, legal and tax advice as the Subscriber has considered necessary
to make an informed investment decision.

 

(j) The Subscriber has adequately analyzed and fully considered the risks of an
investment in the Subscribed Shares, Incentive Shares and Incentive Warrants and
determined that the Subscribed Shares, Incentive Shares and Incentive Warrants
are a suitable investment for the Subscriber and that the Subscriber is able at
this time and in the foreseeable future to bear the economic risk of a total
loss of the Subscriber’s investment in BRPM. The Subscriber acknowledges
specifically that a possibility of total loss exists.

 

(k) The Subscriber understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Subscribed Shares,
Incentive Shares and Incentive Warrants or made any findings or determination as
to the fairness of this investment.

 

(l) The Subscriber does not have, as of the date hereof, and during the 30-day
period immediately prior to the date hereof the Subscriber has not entered into,
any “put equivalent position” as such term is defined in Rule 16a-1 under the
Exchange Act or short sale positions with respect to the securities of BRPM.

 

(m) The Subscriber acknowledges and agrees that the book-entry position
representing the Subscribed Shares, Incentive Shares and Incentive Warrants (or
each certificate representing such securities if subsequently requested and
obtained by the Subscriber) will bear or reflect, as applicable, a legend
substantially similar to the following:

 



8

 

 

“THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THIS
SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE HOLDER OF THIS
SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS SECURITY MAY BE
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) PURSUANT TO ANY
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
(II) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
OR (III) TO THE COMPANY, IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE
HOLDER WILL NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE
RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE. THE COMPANY MAY REQUIRE THE
DELIVERY OF A WRITTEN OPINION OF COUNSEL, CERTIFICATIONS AND/OR ANY OTHER
INFORMATION IT REASONABLY REQUIRES TO CONFIRM THE SECURITIES ACT EXEMPTION FOR
SUCH TRANSACTION.”

 

(n) The Subscriber’s acquisition and holding of the Subscribed Shares, Incentive
Shares and Incentive Warrants will not constitute or result in a non-exempt
prohibited transaction under Section 406 of the Employee Retirement Income
Security Act of 1974, as amended, Section 4975 of the Internal Revenue Code of
1986, as amended (the “Code”), or any applicable similar law.

 

(o) If the Subscriber is not a U.S. person as defined in Rule 902 under the
Securities Act or a United States person as defined in the Code, the Subscriber
hereby represents that it has satisfied itself as to the full observance of the
laws of its jurisdiction in connection with any invitation to subscribe for the
Subscribed Shares, Incentive Shares and Incentive Warrants or any use of this
Subscription Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Subscribed Shares, Incentive Shares and
Incentive Warrants, (ii) any foreign exchange restrictions applicable to such
purchase, (iii) any governmental or other consents that may need to be obtained,
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale, or transfer of the Subscribed
Shares, Incentive Shares and Incentive Warrants. The Subscriber’s subscription
and payment for and continued beneficial ownership of the Subscribed Shares,
Incentive Shares and Incentive Warrants will not violate any applicable
securities or other laws of the Subscriber’s jurisdiction.

 

(p) The Subscriber is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”). The
Subscriber agrees to provide law enforcement agencies, if requested thereby,
such records as required by applicable law, provided that the Subscriber is
permitted to do so under applicable law. If the Subscriber is a financial
institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.)
(the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and
its implementing regulations (collectively, the “BSA/PATRIOT Act”), the
Subscriber maintains policies and procedures reasonably designed to comply with
applicable obligations under the BSA/PATRIOT Act. To the extent required, the
Subscriber maintains policies and procedures reasonably designed for the
screening of its investors against the OFAC sanctions programs, including the
OFAC List. The Subscriber also represents that, to the extent required, the
Subscriber maintains policies and procedures reasonably designed to ensure that
the funds held by the Subscriber and used to purchase the Subscribed Shares,
Incentive Shares and Incentive Warrants were legally derived.

 



9

 

 

(q) The Subscriber acknowledges that in connection with the offer and sale of
the Subscribed Shares, Incentive Shares and Incentive Warrants, (i) no
disclosure or offering document has been delivered to the Subscriber by any
Placement Agent or any of their respective affiliates and (ii) no Placement
Agent has acted as the Subscriber’s financial advisor or fiduciary.

 

(r) Except for the specific representations and warranties contained in this
Section 6 and in any certificate or agreement delivered pursuant hereto, none of
the Subscriber nor any person acting on behalf of the Subscriber nor any of the
Subscriber’s affiliates (the “Subscriber Parties”) has made, makes or shall be
deemed to make any other express or implied representation or warranty with
respect to the Subscriber and this offering, and the Subscriber Parties disclaim
any such representation or warranty. Except for the specific representations and
warranties expressly made by BRPM in Section 5 of this Agreement and in any
certificate or agreement delivered pursuant hereto, the Subscriber specifically
disclaims that it, or anyone on its behalf, is relying upon any representations
or warranties that may have been made by BRPM or any person acting on behalf of
BRPM or any of BRPM’s affiliates.

 

7. Registration Rights. BRPM agrees that, within fifteen (15) business days
after the consummation of the Business Combination, BRPM will file with the SEC
(at BRPM’s sole cost and expense) a registration statement (the “Registration
Statement”) registering the resale of the Subscribed Shares, Incentive Shares
and Incentive Warrants (and shares of Common Stock underlying the Incentive
Warrants) (collectively, the “Covered Securities”) issued to the Subscriber, and
BRPM shall use its commercially reasonable efforts to have the Registration
Statement declared effective as soon as practicable after the filing thereof.
BRPM agrees that it will cause such registration statement or another shelf
registration statement to remain effective until the earlier of (i) two years
from the issuance of the Subscribed Shares, Incentive Shares and Incentive
Warrants and (ii) the first date on which the Subscriber can sell all of the
Covered Securities (or shares received in exchange therefor) under Rule 144 of
the Securities Act within 90 days without limitation as to the amount of such
securities that may be sold. BRPM may delay filing or suspend the use of any
such registration statement if BRPM delivers to the holders of the Subscribed
Shares a certificate signed by an officer of BRPM certifying that, in the good
faith judgment of the board of directors of BRPM, such registration and the
offering pursuant thereto would reasonably be expected to materially adversely
affect or materially interfere with any bona fide material financing or
transaction of BRPM or would require disclosure of information that has not been
disclosed to the public, the premature disclosure of which would materially
adversely affect BRPM. Such certificate shall contain a statement of the reasons
for such postponement and an approximation of the anticipated delay. The holders
receiving such certificate shall keep the information contained in such
certificate confidential. BRPM’s obligations to include the Covered Securities
(or shares issued in exchange therefor) in the Registration Statement are
contingent upon the Subscriber’s timely furnishing in writing to BRPM such
information regarding the Subscriber, the securities of BRPM held by the
Subscriber and the intended method of disposition of the Covered Securities as
shall be reasonably requested by BRPM to effect the registration of the Covered
Securities, and shall execute such documents in connection with such
registration as BRPM may reasonably request that are customary of a selling
stockholder in similar situations.

 



10

 

 

8. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Business Combination Agreement is terminated in accordance with its terms and
(b) upon the mutual written agreement of each of the parties hereto to terminate
this Subscription Agreement; provided that nothing herein will relieve any party
from liability for any willful breach hereof prior to the time of termination,
and each party will be entitled to any remedies at law or in equity to recover
losses, liabilities or damages arising from any such breach. BRPM shall promptly
notify the Subscriber of any termination of the Business Combination Agreement
promptly after the termination thereof.

 

9. Additional Agreements and Waivers of the Subscriber.

 

(a) The Subscriber hereby acknowledges that BRPM has established a trust account
(the “Trust Account”) containing the proceeds of the IPO and from certain
private placements occurring simultaneously with the IPO (including interest
accrued from time to time thereon) for the benefit of BRPM’s public stockholders
and certain other parties (including the underwriters of the IPO). For and in
consideration of BRPM entering into this Subscription Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Subscriber hereby (i) agrees that it does not now and shall
not at any time hereafter have any right, title, interest or claim of any kind
in or to any assets held in the Trust Account, and shall not make any claim
against the Trust Account, regardless of whether such claim arises as a result
of, in connection with or relating in any way to this Subscription Agreement or
any other matter, and regardless of whether such claim arises based on contract,
tort, equity or any other theory of legal liability (any and all such claims are
collectively referred to hereafter as the “Released Claims”), (ii) irrevocably
waives any Released Claims that it may have against the Trust Account now or in
the future as a result of, or arising out of, any negotiations, contracts or
agreements with BRPM, and (iii) will not seek recourse against the Trust Account
for any reason whatsoever; provided however, that nothing in this Section 9(a)
shall be deemed to limit the Subscriber’s right to distributions from the Trust
Account in accordance with BRPM’s amended and restated certificate of
incorporation in respect of Common Stock of BRPM acquired by any means other
than pursuant to this Subscription Agreement.

 

(b) The Subscriber hereby agrees that neither it, nor any person or entity
acting on its behalf or pursuant to any understanding with it, shall execute any
short sales or engage in other hedging transactions of any kind with respect to
securities of BRPM during the period of the date of this Subscription Agreement
through the Closing.

 



11

 

 

10. Miscellaneous.

 

(a) All notices and other communications given or made pursuant to this
Subscription Agreement shall be in writing and shall be deemed effectively given
upon the earlier of actual receipt, or (i) personal delivery to the party to be
notified, (ii) when sent, if sent by electronic mail or facsimile (if provided),
during normal business hours of the recipient, and if not sent during normal
business hours, then on the recipient’s next Business Day, (iii) five (5)
business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (iv) one (1) business day after deposit
with a nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt. All communications
sent to BRPM shall be sent to: 299 Park Avenue, 21st Floor, New York, New York
10171, Attn: Daniel Shribman, email: dshribman@brileyfin.com, with a copy to
BRPM’s counsel at: Winston & Strawn LLP, 200 Park Avenue, New York, New York
10166, Attn: Joel L. Rubinstein, Esq., email: jrubinstein@winston.com.

 

All communications to the Subscriber shall be sent to the Subscriber’s address
as set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 10(a).

 

(b) Neither this Subscription Agreement nor any rights that may accrue to the
Subscriber hereunder (other than the Subscribed Shares, Incentive Shares and
Incentive Warrants acquired hereunder, if any) may be transferred or assigned.
Neither this Subscription Agreement nor any rights that may accrue to BRPM or to
any Placement Agent may be transferred or assigned.

 

(c) BRPM may request from the Subscriber such additional information as BRPM may
deem necessary to evaluate the eligibility of the Subscriber to acquire the
Subscribed Shares, Incentive Shares and Incentive Warrants, and the Subscriber
shall provide such information as may reasonably be requested, to the extent
readily available and to the extent consistent with its internal policies and
procedures.

 

(d) The Subscriber acknowledges that BRPM and any Placement Agent will rely on
the acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, the Subscriber
agrees to promptly notify BRPM if any of the acknowledgments, understandings,
agreements, representations and warranties set forth herein are no longer
accurate in all material respects. The Subscriber agrees that the purchase by
the Subscriber of the Subscribed Shares, Incentive Shares and Incentive Warrants
from BRPM at the Closing will constitute a reaffirmation of the acknowledgments,
understandings, agreements, representations and warranties herein (as modified
by any such notice) by the Subscriber as of the time of such purchase. The
Subscriber further acknowledges and agrees that any Placement Agent is a
third-party beneficiary of the representations and warranties of the Subscriber
contained in Section 6 of this Subscription Agreement. BRPM acknowledges that
the Subscriber will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, BRPM agrees to promptly notify the Subscriber if any of the
acknowledgements, understandings, agreements, representations and warranties set
forth herein are no longer accurate in all material respects. BRPM agrees that
the sale by it of the Subscribed Shares, Incentive Shares and Incentive Warrants
to the Subscriber at the Closing will constitute a reaffirmation of the
acknowledgments, understandings, agreements, representations and warranties
herein (as modified by any such notice) by the Subscriber as of the time of such
sale.

 

(e) Each of BRPM and the Subscriber is entitled to rely upon this Subscription
Agreement and is irrevocably authorized to produce this Subscription Agreement
or a copy hereof to any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters covered hereby.

 



12

 

 

(f) All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.

 

(g) This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

 

(h) This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.
Except as specifically set forth herein, this Subscription Agreement shall not
confer any rights or remedies upon any person other than the parties hereto, and
their respective successor and assigns.

 

(i) Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 

(j) If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

(k) This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

 

(l) The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 



13

 

 

(m) THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER STATE. THE PARTIES (I) HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMIT TO THE JURISDICTION OF THE STATE COURTS OF NEW YORK AND
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR BASED UPON THIS AGREEMENT, (II) AGREE NOT TO COMMENCE ANY
SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT
EXCEPT IN STATE COURTS OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND (III) HEREBY WAIVE, AND AGREE NOT TO ASSERT,
BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF
THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR
EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS
SUBSCRIPTION AGREEMENT OR THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY
SUCH COURT. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN
CONNECTION WITH ANY LITIGATION PURSUANT TO THIS SUBSCRIPTION AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

(n) BRPM agrees that it will not, without the prior written consent of the
Subscriber, use in advertising or otherwise use publicly the name of the
Subscriber with respect to this Subscription Agreement; provided, however, that
BRPM may identify the Subscriber (i) as required by applicable law, rule or
regulation, including as may be required in any securities filings made in
connection with the Business Combination and in the Registration Statement, (ii)
in information and documents submitted to its stockholders seeking required
consents or waivers to transactions or other actions that require such consent
or waiver, and (iii) other non-public communications with third parties where
disclosure of the capitalization of BRPM is required.

 

11. Exculpation. The Subscriber agrees that no other subscriber for shares of
Common Stock of BRPM in connection with the Business Combination, nor any
Placement Agent, shall be liable to the Subscriber for any action heretofore or
hereafter taken or omitted to be taken by any of them in connection therewith.
BRPM agrees that the Subscriber shall not be liable for any action taken or
omitted to be taken by any other subscriber of shares of Common Stock in
connection with the Business Combination.

 

[Signature Pages Follow]

 

14

 

 

IN WITNESS WHEREOF, each of the Company and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date first set forth above.

 

  B. RILEY PRINCIPAL MERGER CORP.         By:            Name:     Title:  

 

[Signature Page to BRPM Subscription Agreement]

 



 

 

 

  SUBSCRIBER:           Print Name:

 

  By:     Name:     Title:  

 

Address for Notices:                          

 

Name in which shares are to be registered (if different):
___________________________________________

 

Number of Subscribed Shares subscribed for: _____________________   Price Per
Subscribed Share: $10.00   Aggregate Purchase Price: $____________________  

 

[Signature Page to BRPM Subscription Agreement] 

 

 

 

 

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF THE SUBSCRIBER

 

This Schedule A must be completed and signed by the Subscriber and constitutes
part of the Subscription Agreement

 

A.ACCREDITED INVESTOR STATUS 

 

(Please check the applicable boxes): 

 

oThe Subscriber is an “accredited investor” within the meaning of
Rule 501(a) under the Securities Act for one or more of the following reasons:

 

oThe Subscriber is a bank, as defined in Section 3(a)(2) of the Securities Act
or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act, whether acting in an individual or a
fiduciary capacity.

 

oThe Subscriber is a broker or dealer registered under Section 15 of the
Securities Exchange Act of 1934, as amended.

 

oThe Subscriber is an insurance company, as defined in Section 2(13) of the
Securities Act.

 

oThe Subscriber is an investment company registered under the Investment Company
Act of 1940 or a business development company, as defined in Section 2(a)(48) of
that act.

 

oThe Subscriber is a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

oThe Subscriber is a plan established and maintained by a state, its political
subdivisions or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees, if the plan has total assets in
excess of $5 million.

 

oThe Subscriber is an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, if the investment decision is
being made by a plan fiduciary, as defined in Section 3(21) of such act, and the
plan fiduciary is either a bank, an insurance company, or a registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5 million.

 

oThe Subscriber is a private business development company, as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940.

 

oThe Subscriber is a corporation, Massachusetts or similar business trust,
limited liability company, or partnership, or an organization described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, that was not
formed for the specific purpose of acquiring the Securities, and that has total
assets in excess of $5 million.

 

oThe Subscriber is a trust with total assets in excess of $5 million not formed
for the specific purpose of acquiring the Securities, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) under the
Securities Act.

 

oThe Subscriber is a director or executive officer of BRPM.

 

oThe Subscriber is a natural person whose individual net worth, or joint net
worth with that person’s spouse, at the time of his or her purchase exceeds
$1,000,000. For purposes of calculating a natural person’s net worth: (a) the
person’s primary residence must not be included as an asset; (b) indebtedness
secured by the person’s primary residence up to the estimated fair market value
of the primary residence must not be included as a liability (except that if the
amount of such indebtedness outstanding at the time of calculation exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess must be included
as a liability); and (c) indebtedness that is secured by the person’s primary
residence in excess of the estimated fair market value of the residence must be
included as a liability.

 

oThe Subscriber is a natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year.

 

oThe Subscriber is an entity in which all of the equity owners are accredited
investors meeting one or more of the above tests.

 



A-1

 

 

B.AFFILIATE STATUS 

 

(Please check the applicable box)

 

The Subscriber: 

 

ois:

 

ois not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of BRPM or
acting on behalf of an affiliate of BRPM.

 

  SUBSCRIBER:           Print Name:  

 

  By:     Name:     Title:  

 

 

A-2



 

 